Case 1:15-cv-07433-LAP Document 1219-46 Filed 07/15/21 Page 1 of 2




                   EXHIBIT 2
     (FILE UNDER SEAL)
               Case 1:15-cv-07433-LAP Document 1219-46 Filed 07/15/21 Page 2 of 2


Aneisha Christie

From:                             Aneisha Christie
Sent:                             Friday, September 23, 2016 5:35 PM
To:                               Laura Menninger (lmenninger@hmflaw.com); jpagliuca@hmflaw.com
Cc:                               Sigrid McCawley; Meredith Schultz; 'brad@pathtojustice.com'
                                  (brad@pathtojustice.com); 'StanPottinger@aol.com' (StanPottinger@aol.com)
                                  (StanPottinger@aol.com); 'Paul Cassell (cassellp@law.utah.edu)'
Subject:                          Giuffre v. Maxwell
Attachments:                      2016-09-23 Letter to L.Menninger re Emails.pdf


Dear Ms. Menninger,

Attached please find correspondence from Meredith Schultz in regards to the above-referenced matter.

Please do not hesitate to contact our office should you have any questions regarding this matter.

Thank You,

Aneisha K.Christie
BOIES, SCHILLER & FLEXNER LLP
401 East Las Olas Blvd., Suite 1200
Fort Lauderdale, FL 33301
Phone: 954-356-0011
Fax: 954-356-0022
http://www.bsfllp.com




                                                           1
